UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7271


JEFFREY WILLIAM SMITH,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:17-cv-00617-AWA-DEM)


Submitted: January 17, 2019                                       Decided: January 23, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey William Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey William Smith seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation to dismiss Smith’s 28 U.S.C. § 2254 (2012) petition.

The district court referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2012).    The magistrate judge recommended that Smith’s petition be

dismissed and advised Smith that failure to file timely objections to the recommendation

would waive appellate review of a district court order based upon the recommendation.

       The district court’s order is not appealable unless a circuit justice or judge issues a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A) (2012). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

See Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable, and

that the petition states a debatable claim of the denial of a constitutional right. Slack, 529

U.S. at 484-85.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. See Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

                                              2
Smith waived appellate review of the district court’s disposition by failing to file

objections to the magistrate judge’s recommendation. Smith also fails to challenge the

district court’s disposition in his informal brief, which further supports the conclusion

that he has waived appellate review of the appealed-from order. See 4th Cir. R. 34(b).

      Accordingly, we deny a certificate of appealability and dismiss this appeal. We

deny Smith’s application to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            3